Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-12, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 10, the closest reference to Morita et al. (US 20090002825) discloses a test fixture aligning the center of gravity of the lens module 
with the turning center of the lens module thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 10.
Regarding claim 10, A test fixture for adjusting a position of a product, comprising: “an adjustable structure comprising a limiting block, a plurality of locking blocks, and a plurality of fixing members; .. a plurality of limiting portions are disposed around an edge of a surface of the base; the plurality of limiting portions cooperatively enclose a receiving cavity for receiving the limiting block; the plurality of locking blocks are disposed on the base and abut respective edges of the limiting block to lock the limiting block in position; the plurality of fixing members are disposed on the limiting block to fix the limiting block on the base; when the plurality of locking blocks are moved from a first position to a second position, the locking blocks unlock the limiting block, the plurality of fixing members are loosened, and the limiting block is rotatable on the base; after the limiting block is rotated, the plurality of locking blocks are moved from the second position to the first position to lock the limiting block, and the plurality of fixing members are tightened to fix the limiting block on the base” along with other limitations of claim 10. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

USPAT 4281694 (Gorman) teaches a mechanism useful for fixing a workpiece to the rack using pins, locks and rotating pivot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886